    Case: 1:18-op-45850-DAP Doc #: 33 Filed: 06/20/19 1 of 7. PageID #: 268




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                MDL No. 2804

THIS DOCUMENT RELATES TO:                        Case No. 1:17-MD-2804

Conejos County et al v. Purdue Pharma L.P.       Judge Dan Aaron Polster
et al (1:18-op-45740)
The City of Miami v. Purdue Pharma L.P. et
al (1:18-op-45664)
Hennepin County v. Purdue Pharma L.P. et
al (1:18-op-45232)
City Of Newark, New Jersey v. Purdue
Pharma L.P. et al (1:18-op-45761)
County of Albany, New York v. Purdue
Pharma L.P. et al (1:18-op-45096)
The Mayor & Alderman of the City of
Savannah v. AmerisourceBergen Drug
Corporation et al (1:18-op-45550)
The City of Charleston, West Virginia v. Rite
Aid of Maryland, Inc. et al (1:18-op-45224)
The Braxton County Commission, West
Virginia v. Cardinal Health, Inc. et al (1:18-
op-45313)
The Nicholas County Commission v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45314)
The Calhoun County Commission, West
Virginia v. AmerisourceBergen Drug
Corporation, et al (1:18-op-45312)
The Town of Eleanor, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45387)



                                                 1
    Case: 1:18-op-45850-DAP Doc #: 33 Filed: 06/20/19 2 of 7. PageID #: 269




The Town of Fort Gay, West Virginia v. Rite
Aid of Maryland, Inc. et al (1:18-op-45225)
The Town of Glenville, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45384)
The Town of Granville, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45320)
The City of Hurricane, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45293)
The City of Logan v. AmerisourceBergen
Drug Corporation et al (1:18-op-45317)
The City of Parkersburg, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45315)
The Town of Quinwood, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45324)
The Town of Rainelle, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45322)
The Town of Rupert, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45323)
The City of Saint Albans, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45269)
The City of Summersville v.
AmerisourceBergen Drug Corporation et
al (1:18-op-45316)
The Town of Sutton, West Virginia v.
Cardinal Health, Inc., et al (1:18-op-45318)
The City of Smithers, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45319)


                                               2
    Case: 1:18-op-45850-DAP Doc #: 33 Filed: 06/20/19 3 of 7. PageID #: 270




City of Bluefield, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45659)
The City of Dunbar, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45546)
The City of Milton, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45321)
County of Portage, Ohio et al v. Purdue
Pharma L.P. et al (1:18-op-45993)
Itasca County, Minnesota v. Purdue Pharma
L.P. et al (1:18-op-45958)
Dakota County v. Purdue Pharma L.P. et al
(1:18-op-46112)
The City of Princeton, West Virginia v.
AmerisourceBergen Drug Corporation
(1:18-op-46054)
The City of Buckhannon, West Virginia v.
McKesson Corporation et al (1:18-op-
46085)
The Gilmer County Commission v. Cardinal
Health, Inc. et al (1:18-op-46131)
The Town of Clendenin, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-46127)
The City of Montgomery, West Virginia v.
AmerisourceBergen Drug Corporation et
al (1:18-op-46128)
The Town of Sophia, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-46129)
The Town of Whitesville, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-46130)



                                            3
    Case: 1:18-op-45850-DAP Doc #: 33 Filed: 06/20/19 4 of 7. PageID #: 271




City of Fall River v. Purdue Pharma L.P. et
al (1:18-op-46285)
The Town of Gauley Bridge, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-46278)
City of Providence, Rhode Island v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45844)
Stark County, Ohio Board of County
Commissioners et al v. Purdue Pharma L.P.
et al (1:18-op-46340)
Montgomery County Board of County
Commissioners et al v. Purdue Pharma L.P.
et al (1:18-op-46080)
The City of Kenova, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-46346)
City Of Quincy v. Purdue Pharma, LP et al
(1:19-op-45008)
The City of Clearwater in the County of
Pinellas v. Purdue Pharma L.P. et al (1:19-
op-45009)
City of Lakewood, et al v. Purdue Pharma
L.P. et al (1:18-op-45800)
The City of Winfield, West Virginia v.
AmerisourceBergen Drug Corporation et al
(1:18-op-45294)
City of Barberton et al v. Purdue Pharma,
L.P., et al (1:18-op-45767)
St. Louis County, Minnesota v. Purdue
Pharma L.P., et al (1:18-op-45430)
Minneapolis, Minnesota v. Purdue Pharma
L.P. et al (1:18-op-45850)

County of Tuscarawas v. Purdue Pharma
L.P. et al. (1:19-op-45098)


                                              4
      Case: 1:18-op-45850-DAP Doc #: 33 Filed: 06/20/19 5 of 7. PageID #: 272




                                         STIPULATION

         Plaintiffs in the above captioned actions (“Plaintiffs”) and Defendants Jonathan Sackler,

Kathe Sackler, and Richard Sackler (“Individual Defendants”), by and through their undersigned

counsel, submit this Stipulation and state as follows:

         WHEREAS Plaintiffs filed these actions against the Individual Defendants by filing Short

Forms for Supplementing Complaint and Amending Defendants and Jury Demand (“Amended

Complaints”) in the multidistrict litigation In re: National Prescription Opiate Litigation, MDL

No. 2804 (N.D. Ohio) (“MDL proceeding”); and

         WHEREAS all responsive pleading deadlines for actions in the MDL proceeding other

than those referenced in paragraphs 2 or 3 of CMO-1 [Dkt. 232] are stayed pending further court

order.

         THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the

undersigned counsel for Plaintiffs and the undersigned counsel for the Individual Defendants that:

         1.     The undersigned counsel for the Individual Defendants agree to and hereby accept

service, via e-mail, of Plaintiffs’ Amended Complaints in these actions and certify that they are

authorized to do so;

         2.     The deadline for the Individual Defendants to answer or move to dismiss Plaintiffs’

Amended Complaints shall be sixty (60) days from entry of an order lifting the stay as to

responsive pleadings in cases not referenced in paragraphs 2 or 3 of CMO-1, or such other date as

the court in the MDL proceeding may order, whichever is later;

         3.     In the event that any of the above captioned actions is (i) remanded from the MDL

proceeding to the state court in which such action was originally filed, or (ii) transferred from the


                                                 5
      Case: 1:18-op-45850-DAP Doc #: 33 Filed: 06/20/19 6 of 7. PageID #: 273




MDL proceeding to the federal district court in which such action was originally filed or removed,

the deadline for the Individual Defendants to answer or move to dismiss the applicable Amended

Complaint shall be sixty (60) days from entry of the remand or transfer order, or such other date

as the court to which such action was remanded or transferred may order, whichever is later; and

       4.      By entering into this Stipulation, Plaintiffs agree that the Individual Defendants

neither submit to the jurisdiction of this Court or the court in which any of the above-captioned

actions was originally filed nor waive any defense, including lack of personal jurisdiction. The

Individual Defendants waive only the defenses of insufficient process and insufficient service of

process.



DATED: June 19, 2019

/s/ Linda Singer
Linda Singer
MOTLEY RICE LLC
401 9th Street NW, Suite 1001
Washington, DC 20004
Tel: 202-232-5504
Fax: 202-386-9622
lsinger@motleyrice.com

Attorney for Plaintiffs

DATED: June 19, 2019

  /s/ Stuart G. Parsell
Stuart G. Parsell (Ohio Bar No. 0063510)
Ariel A. Brough (Ohio Bar No. 0090712)
ZEIGER, TIGGES & LITTLE LLP
41 South High Street, Suite 3500
Columbus, Ohio 43215
Tel: (614) 365-9900
Fax: (614) 365-7900
parsell@litohio.com

                                                6
     Case: 1:18-op-45850-DAP Doc #: 33 Filed: 06/20/19 7 of 7. PageID #: 274




brough@litohio.com

Attorneys for Richard Sackler, Kathe Sackler and
Jonathan Sackler




                                              7
